______-




 rit     of   IIn(1aInus Dismissed, Opinion issued October 22, 2012




                                                   In The
                                        (!tuirt uf A1I1at3
                               JFiftI! Th6trtrt uf cxaa at Oa11a
                                            No. 05-12-01 320-C’


                                  IN RE ANI)Y Pt IILACHACK, Relator


                      Original Proceeding from the County Court at Law No. 3
                                       Dallas County, Texas
                                  Trial Court Cause No. CC-i 1-04335-C


                                   MEMORANDUM OPINION
                               Before Justices Morris, Richter, and Lang—Miers
                                          Opinion by Justice Richter

          The Court has before it relator’s October 18, 2012 letter indicating relator’s desire to

withdraw his petition. We treat the letter as a motion to dismiss, GRANT the motion and DISMISS

this   petition tbr writ of   mandamus.




                                                         1N R1CHTIER
                                                         6
                                                         MA1
                                                         JUSTICE


121 320F.P05